Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160530                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  LEONARD WILSON,                                                                                     Richard H. Bernstein
           Claimant-Appellant,                                                                        Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160530
                                                                   COA: 349078
                                                                   Ingham CC: 18-000711-AE
  MEIJER GREAT LAKES LIMITED
  PARTNERSHIP and UNEMPLOYMENT
  INSURANCE AGENCY,
             Respondents-Appellees.
  ______________________________________/

         On order of the Court, the application for leave to appeal the October 1, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2020
           a0520
                                                                              Clerk